Citation Nr: 0903292	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-36 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a left knee injury, to include as secondary to the 
service-connected residuals of status post compression 
fracture at L4.

2.  Entitlement to an increased rating for the service-
connected residuals of status post compression fracture at 
L4, rated as 20 percent disabling from September 17, 2004, 
and rated as 40 percent disabling from July 19, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1976 to March 
1976, May 1987 to November 1987, and from November 2003 to 
September 2004.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied service connection for a 
left knee injury, and granted service connection with an 
initial 20 percent rating for status post compression 
fracture at L4.  The veteran appealed the denial of service 
connection for a left knee injury and the assignment of a 20 
percent rating for the service-connected status post 
compression fracture at L4.  

The RO issued another rating decision in October 2007 that 
increased the 20 percent rating to 40 percent for the 
service-connected compression fracture at L4, effective from 
July 19, 2007.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In December 2008, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The issue of service connection for a left knee injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

On December 16, 2008, during his video conference hearing at 
the RO before the undersigned Veterans Law Judge sitting in 
Washington, DC, and prior to the promulgation of a decision 
in the appeal, the veteran requested to withdraw from 
appellate status the issue of an increased rating for the 
service-connected status post compression fracture at L4.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, with regard to the issue of entitlement to an 
increased rating for the service-connected status post 
compression fracture at L4 have been met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

As the veteran (appellant) has withdrawn his appeal as to the 
issue of entitlement to an increased rating for the service-
connected status post compression fracture at L4, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to that issue.  Accordingly, the 
Board does not have jurisdiction to review the issue of 
entitlement to an increased rating for the service-connected 
status post compression fracture at L4 and it is dismissed.



ORDER

The issue on appeal of entitlement to an increased rating for 
the service-connected status post compression fracture at L4, 
rated as 20 percent disabling from September 17, 2004 and 
rated as 40 percent disabling from July 19, 2007, is 
dismissed.  


REMAND

The veteran seeks service connection for a left knee injury 
that he claims was incurred during active service in Iraq in 
2004.

Despite the veteran's complaints of pain in the left knee, a 
VA examiner in February 2005 essentially determined that the 
veteran had no disability of the left knee because 
radiographic findings were negative.  The diagnosis was 
status post contusion and sprain of the left knee.  

At his video conference hearing in December 2008, the veteran 
explained that he did, in fact, have a current left knee 
disability and was getting treatment for it from the VA 
Medical Center.  A review of the claims file reveals that no 
such treatment records have been obtained and associated with 
the claims file.  A remand is necessary to obtain these 
records.  

In addition, the veteran maintains that his knee condition is 
secondary to the service-connected status post compression 
fracture at L4.  The RO has not yet considered whether 
service connection on a secondary basis is warranted, or 
whether the service-connected status post compression 
fracture at L4 aggravates the left knee.  See Allen v. Brown, 
7 Vet.App. 439 (1995).  A remand is necessary to have the 
veteran's left knee examined by a physician.




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
left knee and back, not already 
associated with the claims file.  In 
particular, the veteran testified that he 
received treatment for his knees at a VA 
Medical Center.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of any 
current left knee disability.  All 
indicated tests, including X-ray and 
range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should first determine what, if 
any, disabilities exist with regard to 
the left knee.  The examiner should opine 
as to any direct relationship between any 
current left knee disability and the 
claimed in-service left knee injury.  If 
no such link exists, then, the examiner 
should provide specific comments as to 
any relationship between the veteran's 
service-connected back disability and any 
current left knee disability.  The 
examiner should also indicate if the 
veteran's service-connected disability 
aggravates any current left knee 
disability, and, if so, what level of 
disability is attributable to 
aggravation.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


